DETAILED ACTION
This is a first Office action on the merits to the application filed 5/15/2020. Claims 1-20 are pending.
The following is a listing of the cited and applied prior art used in this Action:
U.S. Pat. Appl. Publ’n No. 2017/0245313, to Kim et al. (hereinafter “Kim”), which is newly cited in this Action.
U.S. Pat. Appl. Publ’n No. 2018/0220422, to Bhattad et al. (hereinafter “Bhattad”), which is newly cited in this Action.

The following is the status of each pending claim:
Rejections Under 35 U.S.C. § 101: Claims 11-18 and 20.
Rejections Under 35 U.S.C. § 112(b): Claims 2, 10, and 12.
Rejections Under 35 U.S.C. § 102(a)(1) Over Kim: Claims 1, 2, 5-7, 11, 12, 15-17, 19, and 20.
Rejections Under 35 U.S.C. § 103 Over Kim in view of Bhattad: Claims 3 and 13.
Objected to for depending from rejected base claims: Claims 4, 8, 9, 14, and 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 5/15/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive as it covers all methods and devices for resource determination and information sending. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 19, “a receiving module, configured to receive … information” and “a determination module, configured to determine … a resource assigned to [a] terminal”.
In claim 20, “a sending module, configured to send … information”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claimed modules are understood to be “general-purpose computing device”, such as “implemented by … integrated circuit modules” that when carry out the functions (i.e., algorithms) by executing associated program code become specialized computing devices that are specifically programmed to carry out the claimed functions. See Specification, p. 57, ll. 12-21.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without reciting significantly more. 
Per section 2106 of the MPEP, a determination as to whether a claim is directed to patent ineligible subject matter is done in three parts: (1) step 2A, prong 1 identifies the abstract idea; (2) step 2A, prong 2 identifies whether the abstract idea is integrated into a practical application; and (3) step 2B i.e., significantly more than the abstract idea itself).
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the abstract idea of defining particular types of data, which is a concept that can be performed in the human mind or, at least, on paper, and the claims do not recite significantly more.
Step 2A, Prong 1: Independent Claims 11 and 20
Claims 11 and 20 are reprinted below with the underlined limitations representing those features indicative of the abstract idea.
Claim 11 recites:
An information sending method, comprising: 
sending configuration information to a terminal, the configuration information includes indication information that provides information of a Physical Resource Block (PRB) that supports resource assignment for the terminal with a subcarrier Resource Unit (RU) as a minimum granularity; and 
sending information that includes a resource assignment field to the terminal, a Resource Indication Value (RIV) of a specified field in the resource assignment field being used for indicating resource information assigned to the terminal.

Claim 20 recites:
An information sending device, comprising: 
a sending module, configured to send configuration information to a terminal, the configuration information includes indication information that provides information of a Physical Resource Block (PRB) that supports resource assignment for the terminal with a subcarrier RU as a minimum granularity; and
further configured to send information that includes a resource assignment field to the terminal, a Resource Indication Value (RIV) of a specified field in the resource assignment field being used for indicating resource information assigned to the terminal.

Each of the above features is merely defining the claimed “information” and how it might be used, but there is no actual use of that information or process of determining the actual values of the information recited in the claims. Thus, claims 11 and 20 are directed to the abstract idea of defining See MPEP § 2106.04(a)(2)(III).
Step 2A, Prong 2: Independent Claims 11 and 20
Neither of claims 11 or 20 recite any additional steps to show how the specific values or arrangement of claimed “information” is determined or how it is actively applied. As a result, even though the claimed “information” is more specifically defined than just mere data (i.e., it is defines a PRB and RIV, for example), there is no practical application of that “information”, and Step 2A, Prong 2 is not satisfied.
Step 2B: Independent Claims 11 and 20
Lastly, claims 11 and 20 each recite the additional steps/functions of sending the claimed “information”, and claim 20 also defines the “device” as comprising “a sending module”. As noted above in the section 112(f) analysis, the “sending module” is interpreted as a computing device programmed to carry out the claimed “send” functions. None of these additional limitations individually or when taken as an ordered set of steps of functions is enough to show significantly more.
For example, sending information is well-understood, routine, and conventional activity. See MPEP § 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network)). Also, claiming a general computing device that is programmed to send information is nothing more than reciting a basic (i.e., well-understood, routine, and conventional) function of a networked computing device and is nothing more than mere instructions to apply an exception (e.g., sending particular data), and does not make the “sending module” (or “device”) a particular machine. See MPEP § 2106.05(d)(II) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 see also MPEP §§ 2106.05(b),(f).
For at least the reasons above, claims 11 and 20 are not patent eligible under section 101.
Dependent Claims 12-18
Claims 12-18 depend either directly or indirectly from claim 11, but only further recite an additional abstract idea that is not integrated in any significant way into the abstract idea of claim 11, or recite additional limitations that do not amount to significantly more.
Claim 12 recites two conditional limitations, which are nothing more than basic “if, then” logical (i.e., mathematical) statements. All that is required is a determination of whether “the RIV … falls into a first [or second] domain”. Not only is this evaluation a basic logical comparison that could be done by looking at the values in written form, but is also insignificant extra-solution activity (see MPEP § 2106.05(g)), since it can also be performed in the human mind and thus does not integrate or show a practical application.
Claim 13 merely recites the length (i.e., number of bits X) of a field in the claimed “information”. Defining the number of bits that makes up a data field is not a practical application, does not necessarily improve the functioning of a computing device, and is insignificant extra solution activity. See MPEP §§ 2106.05(a),(e),(g).
Claim 14, which depends from claim 13, further defines the values of “X” as a mathematical formula, but does not further recite any practical application of the field or determination of any variable that is used in the mathematical expression. Thus, not only is claim 14 directed to another abstract idea covering mathematical concepts (see MPEP § 2106.04(a)(2)), but is also not a practical application, does not necessarily improve the functioning of a computing device, and is insignificant extra solution activity. See MPEP §§ 2106.05(a),(e),(g).
See MPEP § 2106.05(g).
Claim 16 further defines the claimed “information” as “configured via Radio Resource Control (RRC) signaling.” But as with claim 11, there are no further limitations defining how the RRC signaling configures the claimed “information”. Thus, claim 16 merely recites another step of transmitting data (i.e., the signaling), even if RRC signaling, which is well-understood, routine, and conventional activity carried out by a computing device. See MPEP § 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network)). As a result, claim 16 does not recite significantly more.
Claim 17 further defines some of the claimed “information” as “a serial number of a physical resource element in a narrow band.” Defining the information as “a serial number” is not a practical application, does not necessarily improve the functioning of a computing device, and is insignificant extra solution activity because the “information” inherently has a value, which is considered a “serial number”. See MPEP §§ 2106.05(a),(e),(g).
For at least these reasons, none of claims 12-18 recite significantly more than the abstract idea of claim 11, and are thus also directed to patent ineligible subject matter under section 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 12 are indefinite because they conflict with their respective parent claims 1 and 11. Claims 1 and 11 recite, albeit in slightly different ways, “resource assignment for a terminal with a subcarrier Resource Unit (RU) as a minimum granularity”. Claims 2 and 12, however, recite that “the minimum granularity of the resource assigned to the terminal is the PRB [(Physical Resource Block)].” Thus, claims 2 and 12 conflict with claims 1 and 11 because it is unclear if the “minimum granularity” is the “RU” or “PRB”. As a result, claims 2 and 12 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10, recites, “determining the resource solution as a solution of performing the resource assignment with the PRB as the minimum granularity” at about line 6. This limitation, similar to claims 2 and 12, is indefinite it is unclear if the “minimum granularity” is the “RU” (as in claim 1, from which claim 10 ultimately depends) or “PRB”. Moreover, claim 10 appears to be in conflict with the limitations of claim 9, from which claim 10 depends. Claim 9 recites, “the resource assignment solution 1s determined as joint resource assignment of performing the resource assignment with the PRB as the minimum granularity and the subcarrier RU as the minimum granularity.” (Emphasis added.) Thus, claim 9 appears to further define the “minimum granularity” as both the “RU” and “PRB”, but claim 10 then seems to only define it as the “PRB”. As a result, claim 10 is indefinite for failing to particularly 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 11, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.

Regarding claim 19, Kim teaches:
A resource determination device (Kim, Fig. 67, UE 6720, ¶¶ 1493-1494, 1496-1497), comprising: 
a receiving module (Kim, the processor 6721 coupled to the RF unit 6723, ¶¶ 1496, 1500-1501), configured to receive configuration information, the configuration information includes indication information that provides information for indicating information of a Physical Resource Block (PRB) that supports resource assignment for a terminal with a subcarrier RU as a minimum granularity (Kim, Figs. 41, 58, at least steps 4110, 5801, 5802, ¶¶ 888-889, 1188, the UE receives configuration information including information for a Resource Block (RB or PRB) with a minimum subcarrier granularity, see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain); and further configured to receive information that includes a resource assignment field, a Resource Indication Value (RIV) of a specified field in the resource assignment field being used for indicating resource information assigned to the terminal (Kim, Figs. 41, 42, ¶¶ 152-154, 932, 941-942, the UE also receives resource assignment (RA) information, including a RIV, where all the configuration may be received, such as is shown in Fig. 58, see ¶¶ 1188-1190); and 
a determination module (Kim, the processor 6721, ¶¶ 1496, 1500-1501), configured to determine, according to the indication information and the RIV, a resource assigned to the terminal (Kim, Figs. 41, 58, steps 4120, 5803, ¶¶ 890-894, 11991-1193 (where Kim lists S5703, but this is believed to a be typographical error and 5803 is being described)).

Regarding claim 1, there is recited a method with steps virtually identical to the functions performed by the modules of the device in claim 19. As a result, claim 1 is rejected as anticipated under section 102(a)(1) over Kim for the same reasons as presented above in the rejection of claim 19.

Regarding claim 20, Kim teaches:
An information sending device (Kim, Fig. 67, eNB 6710, ¶¶ 1493-1495, 1497), comprising: 
a sending module (Kim, Fig. 67, the processor 6711 coupled with the RF unit 6713, ¶¶ 1495, 1500-1501), configured to send configuration information to a terminal, the configuration information includes indication information that provides information of a Physical Resource Block (PRB) that supports resource assignment for the terminal with a subcarrier RU as a minimum granularity (Kim, Figs. 41, 58, at least steps 4110, 5801, 5802, ¶¶ 888-889, 1188, the UE receives configuration information including information for a Resource Block (RB or PRB) with a minimum subcarrier granularity, see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain); and
further configured to send information that includes a resource assignment field to the terminal, a Resource Indication Value (RIV) of a specified field in the resource assignment field being used for indicating resource information assigned to the terminal (Kim, Figs. 41, 42, ¶¶ 152-154, 932, 941-942, the UE also receives resource assignment (RA) information, including a RIV, where all the configuration may be received, such as is shown in Fig. 58, see ¶¶ 1188-1190).

Regarding claim 11, there is recited a method with steps virtually identical to the functions performed by the module of the device in claim 20. As a result, claim 11 is rejected as anticipated under section 102(a)(1) over Kim for the same reasons as presented above in the rejection of claim 20.

Regarding claims 2 and 12, which depend from claims 1 and 11, respectively, Kim further teaches “when the RIV of the specified field falls into a first domain, the minimum granularity of the resource assigned to the terminal is the PRB; and when the RIV of the specified field falls into a second domain, the minimum granularity of the resource assigned to the terminal is the subcarrier RU,” as similarly recited in both claims. Kim, Fig. 42, for example, shows the RIV field, which depending on its value (i.e., “domain”) configures the minimum granularity, see ¶¶ 932, 941-942; see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain.

Regarding claims 5 and 15, which depend from claims 1 and 11, respectively, Kim further teaches “when the RIV falls into a second domain, the resource information comprises at least one of the following: a PRB x where the subcarrier RU assigned to the terminal is located, a type of the subcarrier RU assigned to the terminal, and a number of subcarrier RUs under the type of the subcarrier RU assigned to the terminal,” as similarly recited in both claims. Kim, Fig. 42, for example, shows the RIV field, which depending on its value (i.e., “domain”) configures the minimum granularity, such as resource blocks (PRBs), see ¶¶ 932, 941-942; see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain.

Regarding claims 6 and 16, which depend from claims 1 and 11, respectively, Kim further teaches “the information of the PRB that supports the resource assignment with the subcarrier RU as the minimum granularity is configured via Radio Resource Control (RRC) signaling,” as similarly recited in both claims. Kim, ¶ 14.

Regarding claims 7 and 17, which depend from claims 1 and 11, respectively, Kim further teaches “the information of the PRB that supports the resource assignment with the subcarrier RU as the minimum granularity is a serial number of a physical resource element in a narrow band,” as similarly recited in both claims. Kim, Fig. 57, ¶¶ 1184-1187, 1202-1207, the value of the field configuring the PRB and granularity is a particular value, which is thought of as a serial number.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bhattad, both of which are in the same field as resource configuration as the claimed invention.

Regarding claims 3 and 13, which depend from claims 1 and 11, respectively, Kim does not necessarily teach the particular length of the “specified field” (i.e., the RIV field), as claimed. Bhattad remedies this and teaches “the specified field has a length of X bits, wherein in case of a Coverage Enhanced (CE) mode A, X is one of the following: 2, 3, 4, 5, 6, 7 and 8; and in case of a CE mode B, X is one of the following: 1, 2, 3, 4, 5 and 6,” as similarly recited in both claims. Bhattad, ¶ 92, where the RIV value may be 5 in CE mode A or 1 for CE mode B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Kim, more specifically define the bit length of the RIV field depending on the CE mode, as in Bhattad, to conserve resources and overhead when signaling configuration information. See Bhattad, ¶ 70.

Allowable Subject Matter
Claims 4, 8, 9, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the subject matter of these claims has been indicated as being patentable, any detailed comment on reasons for allowance is withheld until any possible allowed claims are in final form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2019/0150142, 2018/0192409, and 2018/0049203 each describe resource configuration, including RIV fields, similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/               Primary Examiner, Art Unit 2413